ROBINSON, J.,
concurring in part and dissenting in part.
I am pleased to concur in the majority’s affirmance of the trial justice’s grant of the defendant’s motion for a new trial. However, I respectfully but vigorously dissent from the majority’s opinion concerning Rule 50 of the Superior Court Rules of Civil Procedure.
After much reflection, I have become convinced that the trial justice was correct when he ultimately granted defendant’s Rule 50 motion. I am unequivocally of the view that plaintiff did not meet his burden of persuasion.10 Other than the adverse *287inference which the jury could draw on the basis of spoliation (viz., the absence of interview sheets), I perceive no other facts upon which a reasonable jury could find that defendant’s nondiscriminatory explanation for its decisions was a pretext — let alone a pretext for age discrimination.
I do not dispute that, in the instant case, “the first two steps of the McDonnell Douglas pavane have been satisfactorily choreographed * * See Mesnick v. General Electric Co., 950 F.2d 816, 825 (1st Cir.1991) (Selya, J.). Turning then to the requirement that plaintiff show that the reason articulated by defendant for not hiring plaintiff was not worthy of belief, the majority has correctly stated that “[t]o satisfy this third prong, a plaintiff must do more than simply cast doubt upon the employer’s justification.” Resare v. Raytheon Co., 981 F.2d 32, 42 (1st Cir.1992) (emphasis added); see also Mesnick, 950 F.2d at 825; Center for Behavioral Health, Rhode Island, Inc. v. Barros, 710 A.2d 680, 685 (R.I.1998). I can perceive nothing of any substance in the record that could serve as a basis for rejecting defendant’s nondiscriminatory explanation as being pretextual. In my judgment, plaintiff fell woefully short of fulfilling his burden of persuasion.
I disagree with the majority’s application of the spoliation doctrine to the facts of the instant case. The testimony evidenced that members of the interview committee received packets which contained the application materials of candidates and interview sheets upon which they could take general notes and assess each candidate’s answers to questions. The then-superintendent testified that, although interview committees usually forward their interview sheets to the school department’s central office, no policy existed which required them to do so. The principal testified that she had indeed forwarded the 1998 interview sheets to the department. She had in fact retained a copy of her notes from plaintiffs 1999 interview. In my opinion, the absence of those notes relating to the interview does not permit a spoliation inference of great magnitude. The majority opinion, which attempts to reconcile Kronisch v. United States, 150 F.3d 112 (2d Cir.1998), with the facts of the instant case, completely ignores the fact that there is absolutely no sufficient evidence, other than the missing documents, to support a finding of discrimination. The destruction of evidence, standing alone, is not enough to allow “a party who has produced no evidence — or utterly inadequate evidence — in support of a given • claim to survive summary judgment on that claim.” Kronisch, 150 F.3d at 128; see also Byrnie v. Town of Cromwell, Board of Education, 243 F.3d 93, 107 (2d Cir.2001); Sarmiento v. Montclair State University, 285 Fed.Appx. 905, 911 (3d Cir.2008).
In my opinion, plaintiff provided no meaningful evidence of pretext to support a verdict in his favor. See Sarmiento, 285 Fed.Appx. at 911 (“Given that [the plaintiff] has failed to cast meaningful doubt on any of the core facts underlying the nondiscriminatory rationale proffered by [the defendant], we believe that any inference that the university destroyed the committee notes with a view towards concealing unlawful discrimination would be highly speculative.”). Although plaintiff need not produce evidence of the proverbial “smoking gun,” he must show some sort of evidence to support his case, which, in my view, plaintiff utterly failed to do. In my *288candid opinion, the majority is opening the flood gates to a great deal of unnecessary litigation; as I understand the majority’s opinion, a trial justice could never grant a motion for a judgment as a matter of law or for summary judgment when a defendant employer did not maintain its personnel records with military precision. Accordingly, in my judgment, the trial justice did not at all err in granting the Rule 50 motion.
Striving to find some substantial evidence to accompany the spoliation-based adverse inference, the majority relies upon a “suspicion of mendacity” due to both spoliation (which I believe is not enough on its own) and the misrepresentation to the Rhode Island Commission for Human Rights as to plaintiffs certification status.11 I acknowledge that is a basic principle that “[t]he factfinder’s disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by a suspicion of mendacity) may, together with the elements of the prima facie case, suffice to show intentional discrimination.” See Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 147, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000) (internal quotation marks omitted); see also Neri v. Ross-Simons, Inc., 897 A.2d 42, 50 (R.I.2006). Nevertheless, that de minimis misrepresentation provides absolutely no basis in this case for a jury to find any suspicion of mendacity.
Finally, it is important to bear in mind that, when addressing claims of discrimination, the focus must be on whether or not there is evidence of pretext that suggests the presence of discriminatory animus and not on the inherent soundness of the defendant’s personnel decisions. See, e.g., Sullivan v. Liberty Mutual Insurance Co., 444 Mass. 34, 825 N.E.2d 522, 541 (2005) (“[0]ur task is not to evaluate the soundness of [the defendant’s] decision making, but to ensure it does not mask discriminatory animus.”); see also Mesnick, 950 F.2d at 825 (“Courts may not sit as super personnel departments, assessing the merits — or even the rationality — of employers’ nondiscriminatory business decisions.”). My respect for my colleagues in the majority is genuine; but I fear that, in this ease, they are acting in actuality like a super-personnel board. Indeed, in Craine v. Trinity College, 259 Conn. 625, 791 A.2d 518 (2002), the Connecticut Supreme Court made the following perceptive observation with respect to judicial review of the hiring process in an academic setting:
“[W]e note that the issue of pretext is a particularly thorny one in an academic setting. A court must be careful not to substitute its judgment improperly for the academic judgment of the school. A university’s prerogative to determine for itself on academic grounds who may teach is an important part of our long tradition of academic freedom.” Id. at 536 (internal quotation marks omitted); see also Sweezy v. New Hampshire, 354 U.S. 234, 263 [77 S.Ct. 1203, 1 L.Ed.2d 1311] (1957).
I am also unable to reconcile the result in the instant case with this Court’s unanimous decision in Casey v. Town of Portsmouth, 861 A.2d 1032 (R.I.2004). In that case, we noted that the “reality of the interview process must be considered when analyzing a subjective legitimate, nondiscriminatory reason in failure to hire cases; employers, when interviewing mul*289tiple applicants, often must make quick judgments based on first impressions.” Id. at 1089. The majority in its opinion has passed over in complete silence the “reality of the interview process.”
In my judgment, the record reflects that the Cumberland School Department in fact made an entirely rational choice. The record indicates that the plaintiff had only just obtained his certification to teach English the very same month in which he applied for the teaching positions at issue. Those who were chosen over him had more impressive credentials in terms of teaching experience and education in the field of English. The school department therefore opted to hire persons with significant credentials relative to the teaching of English as opposed to the plaintiff, whose certification in that field was of very recent vintage. As I view it, this case involves nothing more than a dissatisfied applicant using the anti-discrimination laws in an effort to obtain the recognition which he could not obtain when his qualifications were compared with those of others.
Accordingly, in my judgment, this was an appropriate case for the trial justice to grant a Rule 50 motion.
For the reasons set forth herein, I very respectfully concur in part and dissent in part.

. As the majority describes, “although the McDonnell Douglas presumption shifts the burden of production to the defendant, [t]he ultimate burden of persuading the trier of fact that the defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff.” St. Mary’s Honor Center v. Hides, 509 U.S. 502, 507, 113 S.Ct. 2742, 125 *287L.Ed.2d 407 (1993) (alteration and emphasis in original) (internal quotation marks omitted); see also Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000); Udo v. Tomes, 54 F.3d 9, 12 (1st Cir. 1995).


. The majority also turns to the fact that there were not three names submitted for the 1999 position, while there were three names submitted for the other positions. I fail to understand how that fact evidences discrimination; instead, to me, it simply indicates that the candidate who secured the job had the best credentials.